      Case 2:21-cv-01048-JRC Document 1-3 Filed 08/05/21 Page 1 of 11




 1

2

3

4

5

6

7                    IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                I N AND FOR THE COUNTY OF KING
 8

9     THERESE JAFFE,                                  No.: 20-2-13635-2 SEA

10                              Plaintiff,            FIRST AMENDED COMPLAINT
              VS.
11

12    SAFEWAY, INC., a foreign corporation;
      JANE DOE I and JOHN DOE I, husband
13    and wife, and the marital community
14    composed thereof; JOHN DOE II, a
      minor; JANE DOE II and JOHN DOE III,
15    husband and wife, and the marital
      community composed thereof;
16
      CORPORATION/BUSINESS ENTITY I;
1.7   CORPORATIONS/BUSINESS
      ENTITIES/INDIVIDUALS II-X;
18    CORPORATIONS/BUSINESS ENTITIES Xl-
      XX; and JOHN AND JANE DOES II-X,
19

20                              Defendants

21
                 COMES NOW the plaintiff, by and through her attorney of record, and by
22

23    way of this Amended Complaint, alleges and avers as follows:

24                                I.         PARTIES AND JURISDICTION
25
      1.0.       Plaintiff is a married woman residing in Oak Harbor, Washington.
26

      FIRST AMENDED COMPLAINT
                                                                 ALLEN N. SHABINO, P.S.
      JAFFE v. SAFE WAY INC., et al.                             1700 71."AVE,STE. 2100
      P age ll                                                     SEATTLE, WA 98101
                                                                   TEL: 206-467-3099
                                                                   FAX: 206-902-4313
     Case 2:21-cv-01048-JRC Document 1-3 Filed 08/05/21 Page 2 of 11




 1
     1.1.      Defendant Safeway, Inc.(Safeway) is a foreign for-profit corporation
2
     incorporated in Delaware, whose principal office is located in Pleasanton, California.
3

4    1.2.      Safeway owns and operates a retail store located at 1450 S.W. Erie St.,

5    Oak Harbor, WA,98277-3104, designated Safeway store #402(the Oak Harbor
6
     store).
7
     1.3.      The incident that is the subject of this lawsuit occurred at the Oak Harbor
8
     store.
9

10   1.4.      As more fully described infra, the incident that is the subject of this

11   lawsuit involved an injury plaintiff sustained when a laser device at a checkout
12
     stand was pointed at her by a minor, defendant John Doe II, who was then in the
13
     custody and/or under the supervision of defendant Jane Doe I, presumed to be his
14

15   mother.

16   1.5.       As it is unknown whether defendant Jane Doe I was married at the time of
17
     the subject incident, defendant John Doe 1 is also named as a defendant, as well as
18
     the marital community.
19
     1.6.       Defendant Jane Doe ll is an employee of defendant Safeway who worked
20

21   as a store cashier. Defendant Jane Doe ll is the Safeway employee that permitted

22   defendant John Doe II to use the laser device, as described infra.
23

24

25

26

     FIRST AMENDED COMPLAINT
                                                               ALLEN N. SHABINO,P.S.
     JAFFE v. SAFEWAY INC., et al.                             1700 7TH AVE, STE. 2100
     P age 1 2                                                   SEATRE, WA 98101
                                                                 TEL: 206-467-3099
                                                                 FAX: 206-902-4313
     Case 2:21-cv-01048-JRC Document 1-3 Filed 08/05/21 Page 3 of 11




 I
     1.7.       As it is unknown whether defendant Jane Doe II was married at the time
2
     of the subject incident, defendant John Doe III is also named as a defendant, as well
3

4    as the marital community.

5    1.8.       Defendant Corporation/Business Entity I is an unknown corporation or
6
     other business entity that manufactured the laser device that is the subject of this
7
     lawsuit.
 8
     1.9.       Defendants Corporations/Business Entities II-X are unknown corporations
9

10   or business entities that may constitute product sellers under the Washington

11   Product Liability Act, and which may have been in the chain of sale between the
12
     product manufacturer, defendant Corporation/Business Entity I, and the ultimate
13
     purchaser, defendant Safeway.
14

15   1.10.      Defendants Corporations/Business Entities II-X are unknown corporations

16   or business entities that may be at fault regarding the subject incident under RCW
17
     4.22.070.
18
     1.11.      Defendants John and Jane Does II-X are unknown persons that may be at
19
     fault regarding the subject incident under RCW 4.22.070.
20

21   1.12.      The Court has jurisdiction over the subject matter of this lawsuit.

22   1.13.      The Court has personal jurisdiction over the defendants.
23

24

25

26

     FIRST AMENDED COMPLAINT
                                                               ALLEN N. SHABINO,P.S.
     JAFFE v. SAFEWAY INC., et al.                             1700 7TH AVE, STE. 2100
     P age 1 3                                                   SEAmE, WA 98101
                                                                 TEL: 206-467-3099
                                                                 FAX: 206-902-4313
     Case 2:21-cv-01048-JRC Document 1-3 Filed 08/05/21 Page 4 of 11




 1
     1.14.     Defendant Safeway transacts business, has an office for the transaction of
2
     business, and/or transacted business at the time this cause of action arose, in King
3

4    County.

5    1.15.     Defendant Safeway resides in King County for purposes of RCW 4.12.025.
6
     1.16.     Venue is, therefore, proper in King County under RCW 4.12.202(3), as one
7
     of the defendants resides there.
8
                                                   FACTS
9

10   2.0.      Plaintiff reasserts and incorporates by reference the allegations set forth

11   in paragraphs 1.0-1.16.
12
     2.1.      On or about July 11, 2018, plaintiff was shopping at the Oak Harbor store,
13
     and was in a checkout line.
4

15   2.2.       Directly in front of plaintiff at the checkout stand was an unidentified

16   female—defendant Jane Doe l— who was being helped by a Safeway cashier,

17
     defendant Jane Doe II.
18
     2.3.       Defendant Jane Doe I was accompanied by a young boy, defendant John
9
     Doe II, who is presumed to be her son.
20

21   2.4.      Defendant Jane Doe I was either defendant John Doe II's mother or legal

22   guardian, or otherwise supervised or exercised control over him at the time of the
23
     subject incident.
24

25

26

     FIRST AMENDED COMPLAINT
                                                                ALLEN N.SHABINO,P.S.
     JAFFE v. SAFEWAY INC., et al.                              1700 7TH AVE, STE. 2100
     P age 14                                                     SEATTLE, WA 98101
                                                                  TEL: 206-467-3099
                                                                  Fax: 206-902-4313
     Case 2:21-cv-01048-JRC Document 1-3 Filed 08/05/21 Page 5 of 11




 1
     2.5.       Defendant Jane Doe II, the Safeway cashier that interacted with defendant
2
     Jane Doe I and defendant John Doe II, had access to a laser device that is apparently
 3

4    used to scan prices and other information on products offered for sale.

 5   2.6.       Defendant Jane Doe II either gave defendant John Doe lithe laser device,
6
     or permitted him to use it without objection.
 7
     2.7.       Defendant John Doe II then began to point the laser device in various
 8
     directions, as if he were shooting a gun.
9

10   2.8.       As this was going on, the Safeway cashier, defendant Jane Doe II, and

11   defendant John Doe II's parent, guardian or custodian, defendant Jane Doe I, were
12
     acting as though they were amused by what the young boy, defendant John Doe II
13
     was doing.
14

15   2.9.       Defendant John Doe II then pointed the laser device at the eyes of the

16   plaintiff, blinding her.
17
     2.10.      Plaintiff suffered serious personal injuries as a result of this incident.
18
     2.11.      Defendant Corporation/Business Entity I is an unknown corporation or
19
     business entity that manufactured the laser device.
20

21   2.12.      Defendants Corporations/Business Entities/Individuals II-X are unknown

22   corporations, business entities, or individuals that were involved in the chain of
23
     sale/distribution of the laser device, between Corporation/Business Entity I and
24
     Safeway.
25

26

     FIRST AMENDED COMPLAINT
                                                                  ALLEN N. SHABINO,P.S.
     JAFFE V. SAFEWAY INC., et al.                                1700 7TH AvE, STE. 2100
     P age 15                                                       SEATTLE, WA 98101
                                                                    TEL: 206-467-3099
                                                                    Fax: 206-902-4313
     Case 2:21-cv-01048-JRC Document 1-3 Filed 08/05/21 Page 6 of 11




 1
     2.13.     Defendants Corporations/Business Entities XI-XX are unknown
2
     corporations or business entities that defendant Safeway may allege were wholly or
3

4    partially at fault regarding the subject incident.

5    2.14.      Defendants John and Jane Does II-X are persons that defendant Safeway
6
     may allege were wholly or partially at fault regarding the subject incident.
7
                     FIRST CAUSE OF ACTION/NEGLIGENCE/DEFENDANT JANE DOE II
8
     3.0.      Plaintiff reasserts and incorporates by reference the allegations set forth
9

10   in paragraphs 1.0-2.14.

11   3.1.       Defendant Jane Doe II is the Safeway employee/store clerk described in
12
     the preceding paragraphs.
13
     3.2.       Defendant Jane Doe II acted negligently in either giving defendant John
14

15   Doe II the laser device, allowing him to access it, and/or allowing him to continue to

16   use it once he obtained custody.
17
     3.3.       Defendant Jane Doe ll's identify is unknown because defendant Safeway
18
     and/or its agents refused to reveal it.
19
     3.4.       As a result of defendant Jane Doe II's negligence, plaintiff Jaffe suffered
20

21   serious personal injuries that will be proven at the time of trial.

22           IV.        SECOND CAUSE OF ACTION/VICARIOUS LIABILITY/SAFEWAY
23
     3.0.       Plaintiff reasserts and incorporates by reference the allegations set forth
24
     in paragraphs 1.0-3.4.
25

26

     FIRST AMENDED COMPLAINT
                                                                ALLEN N. SHABINO,P.S.
     JAFFE v. SAFEWAY INC., et al.                              1700 7TH AVE, STE. 2100
     P age 16                                                     SEAmE, WA 98101
                                                                  TEL: 206-467-3099
                                                                  FAX: 206-902-4313
     Case 2:21-cv-01048-JRC Document 1-3 Filed 08/05/21 Page 7 of 11




 1
         VI.          FOURTH CAUSE OF ACTION/DEFENDANT JANE DOE I/NEGLIGENCE
 2
     5.0.          Plaintiff reasserts and incorporates by reference the allegations set forth
 3

 4   in paragraphs 1.0-4.2.

 5   5.2.          It is anticipated that defendant Safeway may allege that defendant Jane
6
     Doe I was either negligent or partially at fault relative to the subject incident on a
 7
     theory of negligent supervision.
 8
     5.2.          If and to the extent that defendant Safeway alleges this, and if and to the
9

10   extent it is correct, the fact finder may attribute fault to defendant Jane Doe I.

11   5.3.          If and to the extent that defendant Jane Doe I was, in fact, negligent, her
12
     negligence was a proximate cause of plaintiff's injuries.
13
     5.4.          Defendant Jane Doe l's identity is unknown, because defendant Safeway
14

15   and/or its agents refused to disclose it.

16          VII.       FIFTH CAUSE OF ACTION/DEFENDANT JOHN DOE II/NEGLIGENCE
17
     6.0.          Plaintiff reasserts and incorporates by reference the allegations set forth
18
     in paragraphs 1.0-5.4.
19
     6.1.          Defendant John Doe II was the minor handling the laser device as
20

21   described in the preceding paragraphs.

22   6.2.          The age of defendant John Doe II is unknown, although he appeared to be
23
     q uite young.
24

25

26

     FIRST AMENDED COMPLAINT
     JAFFE v. SAFEWAY INC., et al.                                ALLEN N. SHABINO,P.S.
                                                                  1700 7111 AVE,STE. 2100
     P age 18                                                       SEArriE, WA 98101
                                                                    TEL: 206-467-3099
                                                                    FAX: 206-902-4313
     Case 2:21-cv-01048-JRC Document 1-3 Filed 08/05/21 Page 8 of 11




 1
     6.2.       If defendant John Doe II was six years old or more at the time of the
2
     subject incident, he cannot be deemed incapable of negligence as a matter of law.
 3

 4   6.3.       Rather, defendant John Doe II's negligence, if any, must be evaluated in

 5   light of the degree of care reasonably expected of a person of his age.
6
     6.4.       Plaintiff does not personally believe that defendant John Doe was capable
7
     of legal negligence.
 8
     6.5.       However, it is possible that defendant Safeway may allege that he was
9

10   capable of negligence and was at fault.

11   6.6.       If and to the extent that Safeway alleges this, and if and to the extent that
12
     defendant John Doe II was capable of negligence, then his negligence, if any, was a
13
     proximate cause of plaintiff's injury.
14

15                VIII.      THIRD CAUSE OF ACTION/PRODUCTS LIABILITY/DEFENDANT
                                CORPORATION/BUSINESS ENTITY I
16
     7.0.       Plaintiff reasserts and incorporates by reference the allegations set forth
17

18   in paragraphs 1.0-6.6.

19   7.1.       Defendant Corporation/Business Entity I is an unknown
20
     corporation/business entity that manufactured the laser device involved in the
21
     subject incident.
22

23   7.2.       The identify of defendant Corporation/Business Entity I is unknown,

24   because defendant Safeway and/or its agents refused to disclose its identity.

25

26

     FIRST AMENDED COMPLAINT
                                                                ALLEN N.SHABINO,P.S.
     JAFFE v. SAFEWAY INC., et al.                              1700 7TH AvE, STE. 2100
     P age 19                                                     SEArri.E, WA 98101
                                                                  TEL: 206-467-3099
                                                                  FAX: 206-902-4313
     Case 2:21-cv-01048-JRC Document 1-3 Filed 08/05/21 Page 9 of 11




 I
     7.3.       Defendant Corporation/Business Entity I is a product manufacturer
2
     withing the meaning of RCW 7.72.010(2), as it either designed, produced, made,
 3

4    fabricated, constructed or remanufactured the laser device for sale.

5    7.4.       Defendant Corporation/Business Entity I is also a product seller within the
6
     meaning of RCW 7.72.010(1), as it was engaged in the business of settling the laser
7
     device for resale, use or consumption, and because a product seller is defined to
8
     include manufacturers.
9

10   7.5.       It is anticipated that defendant Safeway may allege that defendant

11   Corporation/Business Entity I was negligent within the meaning of RCW 7.72.030(1),
12
     either because the laser device was not reasonably safe as designed, and/or
13
     because adequate warnings or instructions were not provided.
14

15   7.6.       It is anticipated that defendant Safeway may allege that defendant

16   Corporation/Business Entity I is strictly liable within the meaning of RCW
17
     7.72.030(2), either because the laser device was not reasonably safe in construction
18
     and/or because it did not conform to the manufacturer's express warranty or to the
19
     i mplied warranties under RCW Title 62A.
20

21   7.7.       If and to the extent that Safeway alleges this, and if Corporation/Business

22   Entity I was at fault, it's negligence or wrongful conduct was a proximate cause of
23
     plaintiff's injuries and damages.
24

25

26

     FIRST AMENDED COMPLAINT
                                                               ALLEN N. SHABINO,P.S.
     JAFFE v. SAFEWAY INC., et al.                             1700 7TH AVE, STE. 2100
     P age 110                                                   SEAME, WA 98101
                                                                 TEL: 206-467-3099
                                                                 FAX: 206-902-4313
     Case 2:21-cv-01048-JRC Document 1-3 Filed 08/05/21 Page 10 of 11




 1
                                        IX.       DAMAGES
2
     7.0.      Plaintiffs reassert and incorporate by reference the allegations set forth in
3

4    paragraphs 1.0-7.7.

5    7.1.      As a proximate result of the defendants' wrongful conduct, plaintiff Jaffe
6
     suffered economic damages, both past and future, including, but not limited to,
7
     medical expenses, lost wages or earnings, diminished earning capacity, AND other
8
     special damages, in amounts to be proven at the time of trial.
9

10   7.2.      As a proximate result of defendants' wrongful conduct, plaintiff Jaffe

11   suffered general damages, both past and future, including, but not limited to,
12
     physical and emotional pain and suffering, and loss of enjoyment of life, in amounts
13
     to be proven at the time of trial.
14

15   7.3.      As a proximate result of defendants' wrongful conduct and the injuries to

16   plaintiff Jaffe, plaintiff Montana suffered loss of spousal consortium, in an amount
17
     to be proven at the time of trial.
18
                                        PRAYER FOR RELIEF
19
                Having set forth their allegations in this complaint, plaintiffs pray:
20

21   1.        That plaintiffs be awarded their economic damages, both past and future,

22   including, but not limited to, medical expenses, lost wages or earnings, diminished
23
     earning capacity, or any other special damages;
24

25

26

     FIRST AMENDED COMPLAINT
                                                                 ALLEN N. SHABINO,P.S.
     JAFFE v. SAFEWAY INC., et al.                               1700 71H AvE, STE. 2100
     P age 11                                                      SEATTLE, WA 98101
                                                                   TEL: 206-467-3099
                                                                   FAX: 206-902-4313
     Case 2:21-cv-01048-JRC Document 1-3 Filed 08/05/21 Page 11 of 11




 1
     2.        That plaintiffs be awarded their general damages, both past and future,
2
     including, but not limited to, physical and emotional pain and suffering, and loss of
3

4    enjoyment of life;

5    3.        That plaintiff Brian Montana be awarded damages for loss of spousal
6
     consortium;
7
     4.        That plaintiffs be awarded pre-judgment interest on any liquidated
8
     damages;
9

10   5.        That plaintiffs be awarded post-judgment interest at the rate authorized

11   by law;
12
     6.        That plaintiffs be awarded their costs and disbursements, including the
13
     statutory attorney's fee for each plaintiff; and
14

15   7.         For such other and further relief as the court deems just and appropriate.

16
     RESPECTFULLY SUBMITTED this 8th day of July, 2021.
17

18

19   ALLEN N. SHABINO, P.S.
20

21   By:    Is/ Allen Shabino
             Allen N. Shabino, WSBA #14815
22           1700 7th Ave., Ste. 2100
23           Seattle, WA 98101
            (206)467-3099
24           allen@shabinolawfirm.com
             Attorney for Plaintiff
25

26

     FIRST AMENDED COMPLAINT
                                                              ALLEN N. SHABINO,P.S.
     JAFFE v. SAFEWAY INC., et al.                            1700 7111 AVE, STE. 2100
     P age I 12                                                 SEA7LE, WA 98101
                                                                TEL: 206-467-3099
                                                                FAX: 206-902-4313
